PER CURIAM.
•Reversed and remanded for a new trial. We reject appellant’s claims of error as to the denial of his motion to suppress and *16motion for directed verdict. However, we agree with appellant that the trial court erred in admitting evidence of complaints by unspecified neighbors of suspected drug activity at appellant’s residence and police surveillance prior to the search of his home, as well as discussion about and admission of the actual search warrant that lead to the charges against appellant for possession of drugs in his home. See Johnson v. State, 559 So.2d 729 (Fla. 4th DCA 1990); Adams v. State, 559 So.2d 436 (Fla. 1st DCA 1990); and Cabral v. State, 550 So.2d 46 (Fla. 3d DCA 1989).
ANSTEAD, GLICKSTEIN, JJ., and KAHN, MARTIN D., Associate Judge, concur.